DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Rejections 

Claims 21-44 are pending. Claim 40 is withdrawn. New claims 41-44 and amendments to claims 21, 23, 28, 29, 31-34, 36, 38, and 40 filed on 11/02/2021 are acknowledged. 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-39 and 41-44 are rejected under 35 U.S.C. 112 (a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 

Regarding claim 21, while there is written description support for an inorganic salt acting as a supporting electrolyte to the redox-active electrolyte material keeping the first and second reservoirs osmotically balanced (see paragraph 0090), there appears to be insufficient written description support for the limitation that the first and second redox-active electrolyte materials keep the first and second reservoirs osmotically balanced.

Further, with respect to the limitation "the first and second redox-active electrolyte materials having both of the following properties in oxidized and reduced forms: soluble at a pH of solutions in the first and second reservoirs to remain osmotically balanced with the solutions; and chemically stable to reaction with oxygen gas,” it is noted that recognition by the applicants of the desirability of some properties of redox-active electrolyte materials does not prove that the applicants were in possession of all the redox-active electrolyte materials having such desirable properties. Thus while there is written description support for specific redox-active electrolyte materials like Fe2+/Fe3+, Fe(EDTA), Fe(CN), BTMAP-Fe etc., there appears to be insufficient showing that the applicants were in possession of all the redox-active electrolyte materials having the recited properties.

Regarding claim 23, it is noted that recognition by the applicants of the desirability of some properties of redox-active electrolyte materials does not prove that the applicants were in possession of all the redox-active electrolyte materials having such desirable properties. Thus while there is written description support for specific redox-active electrolyte materials like Fe2+/Fe3+, Fe(EDTA), Fe(CN), BTMAP-Fe etc., there appears to be insufficient showing that the 

Regarding claim 41, it is noted that recognition by the applicants of the desirability of some properties of redox-active electrolyte materials does not prove that the applicants were in possession of all the redox-active electrolyte materials having such desirable properties. Thus while there is written description support for specific redox-active electrolyte materials like Fe2+/Fe3+, Fe(EDTA), Fe(CN), BTMAP-Fe etc., there appears to be insufficient showing that the applicants were in possession of all the redox-active electrolyte materials having permeability across membranes that is less than 6.2 x 10-10 cm2/s.

Regarding claim 42, it is noted that recognition by the applicants of the desirability of some properties of redox-active electrolyte materials does not prove that the applicants were in possession of all the redox-active electrolyte materials having such desirable properties. Thus while there is written description support for specific redox-active electrolyte materials like Fe2+/Fe3+, Fe(EDTA), Fe(CN), BTMAP-Fe etc., there appears to be insufficient showing that the applicants were in possession of all the redox-active electrolyte materials having permeability across membranes that is less than 6.2 x 10-10 cm2/s, and a kinetic rate constant that is 10-3 cm/s or greater.

Claims 22-39 and 41-44 are rejected, because they depend from the rejected claim 21. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-39 and 41-44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 21, with respect to the limitation "the first and second redox-active electrolyte materials having both of the following properties in oxidized and reduced forms: soluble at a pH of solutions in the first and second reservoirs to remain osmotically balanced with the solutions; and chemically stable to reaction with oxygen gas,” it is unclear at what pH the first and second redox-active electrolyte materials are soluble in the first and second reservoirs.

Further, it is unclear with respect to which solutions are the first and second redox-active electrolyte materials are osmotically balanced.

Regarding claim 23, the difference between the terms “redox-active electrolyte materials” and “redox active species” is unclear.

Further, it is unclear if the kinetic rate constant refers to an oxidation reaction or a reduction reaction.

Regarding claim 32, recital of a second desalination system raises questions about a first second desalination system which has not been recited in claim 29 and 32, which makes the claim indefinite.



Further, the difference between the terms “redox-active electrolyte materials” and “redox active species” is unclear.

Further, it is unclear if the kinetic rate constant refers to an oxidation reaction or a reduction reaction.

Claims 22-39 and 41-44 are rejected, because they also depend from the rejected claim 21. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 26, 28, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no.2020/0070094 (hereinafter called Hussaini), in view of US pre-grant patent publication no. 2015/0048777 (hereinafter called Goldstein).

Regarding claims 21, 28, and 43, Hussaini discloses a system for separating solvent from a salt dissolved in the solvent, comprising: an electrodialysis apparatus (see paragraphs 0030 and 0038), comprising: a compartment 2 (reads on a first reservoir) comprising an input and an output, wherein salt dissolved in solvent in the compartment 2 is reduced below a threshold concentration during an operation mode; a compartment 3 (reads on a second reservoir) comprising an input and an output, wherein the salt dissolved in the solvent in the compartment 3 increases in concentration during the operation mode; a first electrode in compartment 1 comprising a first solution of a first redox active species (reads on a first redox-active electrolyte material) and configured to have a reversible redox reaction with the first redox active species, and accept at least one ion from the solvent in compartment 2 (reads on the first reservoir); a second electrode in compartment 4 comprising a second solution of a second redox active species (reads on a second redox-active electrolyte material) and configured to have a 

Hussaini further discloses results of experiments conducted to determine the time taken to achieve potable water concentration for different levels of salinity (see Fig. 8(b)). Hussaini discloses that when the sodium chloride salt dissolved in solvent has a starting concentration of 0.1 M (same as about 6ppt), then product water conductivity of about 1 mS/cm is achieved in about 160 minutes. Considering the trend in salt removal for different starting concentrations of sodium chloride shown in Fig. 8 (b), it can be seen that the time taken for achieving product water conductivity of about 1 mS/cm appears to follow a predictable trend. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to configure the apparatus taught by Hussiani so as it is operable to treat water having starting concentrations of sodium chloride  of > 10 ppt. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).

While Hussaini teaches use of a sulfide redox couple (see Fig. 2-4 and paragraphs 0041 and 0042), Hussaini does not explicitly teach that the first and second redox-active electrolyte materials having both of the following properties in oxidized and reduced forms: soluble at a pH of solutions in the first and second reservoirs to remain osmotically balanced with the solutions; and chemically stable to reaction with oxygen gas, or that the first or the second redox-active electrolyte material comprises a ferrocene derivative, or ferrocyanide/ferricyanide.

Goldstein teaches a flow battery 200 having two half cells 202 and 206, wherein the half cell 206 comprises an alkaline ferricyanide solution 216 (the alkaline solution taught by Goldstein overlaps the claimed pH range of greater than 3 of claim 43) together with a nickel or carbon cathode current collector 224 (see Fig. 2 and paragraph 0047). Goldstein further teaches that the alkaline ferri/ferrocyanide electrolyte 216 is commercially attractive as all the chemicals required are relatively cheap and readily available, is relatively benign, and uses low cost nickel or carbon cathodes (see paragraph 0048). The fact that the ferricyanide/ferrocyanide redox couple was found suitable for a flow battery application suggests that it has the desired properties like solubility and chemical stability to reaction with oxygen gas.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini by substituting the sulfide/sulfur redox couple taught by Hussaini with the ferricyanide/ferrocyanide redox couple taught by Goldstein. The person with ordinary skill in the art would have been motivated to make this modification, because Goldstein teaches that the alkaline ferricyanide /ferrocyanide electrolyte is commercially attractive as all the chemicals required are relatively 

For claim 43, the alkaline solution taught by Goldstein overlaps the claimed pH range of greater than 3 of claim 43. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).	
	
Regarding claim 22, Hussaini further discloses that in an embodiment the first solution and the second solution are the same and the first and second solutions are circulated between the first electrode and the second electrode during the operation mode (see Fig. 4 and paragraph 0038).

Regarding claim 23, the fact that the ferricyanide/ferrocyanide redox couple was found suitable for a flow battery application suggests that it has the desired properties like solubility, chemical stability to reaction with oxygen gas, and kinetic rate.

Regarding claim 26, Hussaini discloses that both the first type and the second type of membrane are ion exchange membranes (see for example, Fig. 2-3 and paragraph 0030).

Regarding claim 41, the fact that the ferricyanide/ferrocyanide redox couple was found suitable for a flow battery application suggests that it has the desired properties like solubility, chemical stability to reaction with oxygen gas, and permeability.

Regarding claim 42, the fact that the ferricyanide/ferrocyanide redox couple was found suitable for a flow battery application suggests that it has the desired properties like solubility, chemical stability to reaction with oxygen gas, permeability, and kinetic rate.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no.2020/0070094 (hereinafter called Hussaini), in view of US pre-grant patent publication no. 2015/0048777 (hereinafter called Goldstein), as shown for claim 21 above, and further in view of US patent no. 6,187,201 (hereinafter called Abe).

Hussaini in view of Goldstein does not disclose a switching unit coupled to the outputs of the first and second reservoirs and a second desalination system coupled to at least one output of the switching unit, wherein the second desalination system uses a solvent treatment process different from the electrodialysis apparatus.

Abe teaches a treatment tank 3 (reads on a switching unit) coupled to the output of the first reservoir and a reverse osmosis tank 5 (reads on a second desalination system) coupled to an output of the treatment tank 3 (reads on the switching unit), wherein the reverse osmosis tank 5 (reads on a second desalination system) uses a solvent treatment process different from the electrodialysis apparatus (see Fig. 1 and column 4, lines 44-50). Abe further teaches that combining an electrodialysis unit capable of thoroughly removing monovalent cations and anions, and a reverse osmosis unit capable of removing polyvalent cations and anions allows production of water practically free not only from TOC but also from cations and anions (see column 1, lines 57-67). 

. 

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no.2020/0070094 (hereinafter called Hussaini), in view of US pre-grant patent publication no. 2015/0048777 (hereinafter called Goldstein), as shown for claim 21 above, and further in view of Li et al, “Photovoltaic–Electrodialysis Regeneration Method for Liquid Desiccant Cooling System,” Solar Energy 83 (2009) 2195–2204 (hereinafter called Li).

Regarding claim 25, Hussaini in view of Goldstein does not disclose that system further comprises one or more sequentially arranged cell pairs located between the membrane between the first and second reservoirs, and the membrane disposed between the second electrode and the second reservoir, each cell pair comprising: a membrane of the first type and a membrane of the second type, such that the second reservoir is subdivided into three discrete reservoirs, and arranged such that each of the three discrete reservoirs is bounded by one membrane of the first type and one membrane of the second type.  

Li teaches a similar electrodialysis system comprising sequentially arranged cell pairs located between the membrane between the first and second reservoirs, and the membrane disposed 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Hussaini in view of Goldstein by having sequentially arranged cell pairs located between the membrane between the first and second reservoirs, and the membrane disposed between the second electrode and the second reservoir, each cell pair comprising an anion exchange membrane (reads on a membrane of the first type) and a cation exchange membrane (reads on a membrane of the second type), such that the second reservoir is subdivided into three discrete reservoirs, and arranged such that each of the three discrete reservoirs is bounded by an anion exchange membrane (reads on membrane of the first type) and a cation exchange membrane (reads on membrane of the second type) as taught by Li. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be increased desalination capacity.

Regarding claim 27, Hussaini in view of Goldstein does not disclose that the salt is at least one of calcium chloride, lithium chloride, and lithium bromide.  

Li teaches a similar electrodialysis system used for regeneration of one of calcium chloride, lithium chloride, and lithium bromide (see page 2196, column 2, paragraph 2). Li further teaches rd paragraph).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to use the system taught by Hussaini in view of Goldstein to treat solutions containing calcium chloride, lithium chloride, or lithium bromide as suggested by Li. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claims 29, 30, 34, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no.2020/0070094 (hereinafter called Hussaini) in view of in view of US pre-grant patent publication no. 2015/0048777 (hereinafter called Goldstein), and US pre-grant patent publication no. 2007/0215474 (hereinafter called Batchelder). 

Regarding claims 29, 34, and 44, Hussaini discloses a system for separating solvent from a salt dissolved in the solvent, comprising: an electrodialysis apparatus (see paragraphs 0030 and 0038), comprising: a compartment 2 (reads on a first reservoir) comprising an input and an output, wherein salt dissolved in solvent in the compartment 2 is reduced below a threshold concentration during an operation mode; a compartment 3 (reads on a second reservoir) comprising an input and an output, wherein the salt dissolved in the solvent in the compartment 3 increases in concentration during the operation mode; a first electrode in compartment 1 comprising a first solution of a first redox active species (reads on a first redox-active electrolyte material) and configured to have a reversible redox reaction with the first redox active species, and accept at least one ion from the solvent in compartment 2 (reads on the first reservoir); a second electrode in compartment 4 comprising a second solution of a second redox active 

Hussaini further discloses results of experiments conducted to determine the time taken to achieve potable water concentration for different levels of salinity (see Fig. 8(b)). Hussaini discloses that when the sodium chloride salt dissolved in solvent has a starting concentration of 0.1 M (same as about 6ppt), then product water conductivity of about 1 mS/cm is achieved in about 160 minutes. Considering the trend in salt removal for different starting concentrations of sodium chloride shown in Fig. 8 (b), it can be seen that the time taken for achieving product water conductivity of about 1 mS/cm appears to follow a predictable trend. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to configure the apparatus taught by Hussiani so as it is operable to treat water having starting concentrations of sodium chloride  of > 10 ppt. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).

While Hussaini teaches use of a sulfide redox couple (see Fig. 2-4 and paragraphs 0041 and 0042), Hussaini does not explicitly teach that at least one of the first and second redox-active electrolyte materials comprises a ferrocene derivative, or ferrocyanide/ferricyanide.

Goldstein teaches a flow battery 200 having two half cells 202 and 206, wherein the half cell 206 comprises an alkaline ferricyanide solution 216 together with a nickel or carbon cathode current collector 224 (see Fig. 2 and paragraph 0047). Goldstein further teaches that the alkaline ferri/ferrocyanide electrolyte 216 is commercially attractive as all the chemicals required are relatively cheap and readily available, is relatively benign, and uses low cost nickel or carbon cathodes (see paragraph 0048). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini by substituting the sulfide/sulfur redox couple taught by Hussaini with the ferricyanide/ferrocyanide redox couple taught by Goldstein. The person with ordinary skill in the art would have been motivated to make this modification, because Goldstein teaches that the alkaline ferricyanide /ferrocyanide electrolyte is commercially attractive as all the chemicals required are relatively cheap and readily available, is relatively benign, and uses low cost nickel or carbon cathodes (see paragraph 0048). Further, it has been held by the courts that simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).



Batchelder teaches an electrodialysis stack comprising a first electrodialysis apparatus and a second electrodialysis apparatus (see Fig. 1 and paragraph 0043). Batchelder further teaches that the output of the first reservoir of the first electrodialysis apparatus is connected to the input of the first reservoir of the second electrodialysis apparatus (see Fig. 1 and paragraphs 0046-0048). Batchelder further teaches that in a treatment line having plural stages, different stages may be run with different electrical operating parameters (see paragraph 0021). Batchelder further teaches that a treatment line having plural stages provides enhanced operating efficiency and may extend the range or quality of individual stages, or of the overall process (see paragraph 0045).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini in view of Goldstein by having the electrodialysis stack comprise a first electrodialysis apparatus and a second electrodialysis apparatus such that the output of the first reservoir of the first electrodialysis apparatus is connected to the input of the first reservoir of the second electrodialysis apparatus as taught by Batchelder. The person with ordinary skill in the art would have been motivated to make this modification, because Batchelder teaches that the advantage of the modification would be enhanced operating efficiency and extension of the range or quality of individual stages, or of the overall process (see paragraph 0045).

.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no.2020/0070094 (hereinafter called Hussaini) in view of in view of US pre-grant patent publication no. 2015/0048777 (hereinafter called Goldstein), and US pre-grant patent publication no. 2007/0215474 (hereinafter called Batchelder), as shown for claim 29 above, and further in view of US patent no. 6,187,201 (hereinafter called Abe).

Regarding claim 32, Hussaini in view of Goldstein and Batchelder does not disclose a switching unit coupled to the outputs of the first and second reservoirs and a second desalination system coupled to the output of the first reservoir of the second electrodialysis apparatus, wherein the second desalination system uses a solvent treatment process different from the second electrodialysis apparatus.

Abe teaches a reverse osmosis tank 5 (reads on a second desalination system) coupled to an output of an electrodialysis unit 1, wherein the reverse osmosis tank 5 (reads on a second desalination system) uses a solvent treatment process different from the electrodialysis apparatus 1 (see Fig. 1 and column 4, lines 44-50). Abe further teaches that combining an electrodialysis unit capable of thoroughly removing monovalent cations and anions, and a reverse osmosis unit capable of removing polyvalent cations and anions allows production of water practically free not only from TOC but also from cations and anions (see column 1, lines 57-67). 



Regarding claim 33, Hussaini in view of Goldstein and Batchelder does not disclose a switching unit coupled to the outputs of the first and second reservoirs and a second desalination system coupled to at least one output of the switching unit, wherein the second desalination system uses a solvent treatment process different from the electrodialysis apparatus.

Abe teaches a treatment tank 3 (reads on a switching unit) coupled to the output of the first reservoir and a reverse osmosis tank 5 (reads on a second desalination system) coupled to an output of the treatment tank 3 (reads on the switching unit), wherein the reverse osmosis tank 5 (reads on a second desalination system) uses a solvent treatment process different from the electrodialysis apparatus (see Fig. 1 and column 4, lines 44-50). Abe further teaches that combining an electrodialysis unit capable of thoroughly removing monovalent cations and anions, and a reverse osmosis unit capable of removing polyvalent cations and anions allows production of water practically free not only from TOC but also from cations and anions (see column 1, lines 57-67). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Hussaini in view of Goldstein and Batchelder by adding a treatment tank coupled to the output of the first reservoir and a reverse . 

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no.2020/0070094 (hereinafter called Hussaini) in view of US pre-grant patent publication no. 2015/0048777 (hereinafter called Goldstein), and US pre-grant patent publication no. 2007/0215474 (hereinafter called Batchelder), as shown for claim 29 above, and further in view of US pre-grant patent publication no. 2005/0183956 (hereinafter called Katefidis).

Hussaini in view of Goldstein and Batchelder does not explicitly teach that either the first or second electrode of the first electrodialysis apparatus is in electrical contact with one face of an electrically conducting electrode plate, and the electrode plate is additionally, through an opposite face, is in electrical contact with either the first or second electrode of the second electrodialysis apparatus.

Katefidis teaches that electrodes having the same polarity are connected to one another via a common electrical conductor (see paragraph 0026).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini in view of Goldstein and Batchelder by having an electrically conducting electrode plate in electrical contact with electrodes in each of the first electrodialysis apparatus and the second electrodialysis apparatus .

Claims 21-23, 26, 28, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no.2020/0070094 (hereinafter called Hussaini), in view of Korean patent application publication no. 2013/0106530 (hereinafter called Kim).

Regarding claims 21 and 28, Hussaini discloses a system for separating solvent from a salt dissolved in the solvent, comprising: an electrodialysis apparatus (see paragraphs 0030 and 0038), comprising: a compartment 2 (reads on a first reservoir) comprising an input and an output, wherein salt dissolved in solvent in the compartment 2 is reduced below a threshold concentration during an operation mode; a compartment 3 (reads on a second reservoir) comprising an input and an output, wherein the salt dissolved in the solvent in the compartment 3 increases in concentration during the operation mode; a first electrode in compartment 1 comprising a first solution of a first redox active species (reads on a first redox-active electrolyte material) and configured to have a reversible redox reaction with the first redox active species, and accept at least one ion from the solvent in compartment 2 (reads on the first reservoir); a second electrode in compartment 4 comprising a second solution of a second redox active species (reads on a second redox-active electrolyte material) and configured to have a reversible redox reaction with the second redox active species, and drive at least one ion into the solvent in the compartment 3 (see Fig. 1, 3, and 4 and paragraphs 0030-0039). Hussaini further discloses that compartments 1-4 are ionically connected in series by alternating stacks of electrically active cation and anion exchange membranes (CEM and AEM), thus teaching a first type of membrane disposed between the first and second reservoirs; and a second type of 

Hussaini further discloses results of experiments conducted to determine the time taken to achieve potable water concentration for different levels of salinity (see Fig. 8(b)). Hussaini discloses that when the sodium chloride salt dissolved in solvent has a starting concentration of 0.1 M (same as about 6ppt), then product water conductivity of about 1 mS/cm is achieved in about 160 minutes. Considering the trend in salt removal for different starting concentrations of sodium chloride shown in Fig. 8 (b), it can be seen that the time taken for achieving product water conductivity of about 1 mS/cm appears to follow a predictable trend. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to configure the apparatus taught by Hussiani so as it is operable to treat water having starting concentrations of sodium chloride  of > 10 ppt. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).

While Hussaini teaches use of a sulfide redox couple (see Fig. 2-4 and paragraphs 0041 and 0042), Hussaini does not explicitly teach that the first and second redox-active electrolyte materials having both of the following properties in oxidized and reduced forms: soluble at a pH 

Kim teaches a flow battery having an anode cell 115 including an anode 110 and an anode electrolyte 140, a cathode cell 125 including a cathode 120 and a cathode electrolyte 150 (see Fig. 1 and page 3, 1st and 2nd paragraphs). Kim further teaches use of a metallocene as a redox pair, and further teaches that metallocene is expected to improve the disadvantages of conventional non-aqueous solvents due to its high solubility in an organic solvent and exhibits a reversible redox reaction due to its rapid redox rate fast reaction rate (see page 2, 2nd last paragraph), and that solubility and reaction rate affect the cell's energy density and power (see page 4, 1st paragraph). Kim further teaches that for example, ferrocene, a representative metallocene, has a very high material stability (see page 4, 5th paragraph). The fact that the ferrocene redox couple was found suitable for a flow battery application suggests that it has the desired properties like solubility and chemical stability to reaction with oxygen gas.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini by substituting the sulfide/sulfur redox couple taught by Hussaini with the ferrocene redox couple taught by Kim. The person with ordinary skill in the art would have been motivated to make this modification, because Kim teaches that it has high solubility and exhibits a reversible redox reaction due to its rapid redox rate fast reaction rate (see page 2, 2nd last paragraph). Further, it has been held by the courts that simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).	

Regarding claim 22, Hussaini further discloses that in an embodiment the first solution and the second solution are the same and the first and second solutions are circulated between the first electrode and the second electrode during the operation mode (see Fig. 4 and paragraph 0038).

Regarding claim 23, the fact that the ferrocene redox couple was found suitable for a flow battery application suggests that it has the desired properties like solubility, chemical stability to reaction with oxygen gas, and kinetic rate.

Regarding claim 26, Hussaini discloses that both the first type and the second type of membrane are ion exchange membranes (see for example, Fig. 2-3 and paragraph 0030).

Regarding claim 41, the fact that the ferrocene redox couple was found suitable for a flow battery application suggests that it has the desired properties like solubility, chemical stability to reaction with oxygen gas, and permeability.

Regarding claim 42, the fact that the ferrocene redox couple was found suitable for a flow battery application suggests that it has the desired properties like solubility, chemical stability to reaction with oxygen gas, permeability, and kinetic rate.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no.2020/0070094 (hereinafter called Hussaini), in view of Korean patent application publication no. 2013/0106530 (hereinafter called Kim), as shown for claim 21 above, and further in view of US patent no. 6,187,201 (hereinafter called Abe).



Abe teaches a treatment tank 3 (reads on a switching unit) coupled to the output of the first reservoir and a reverse osmosis tank 5 (reads on a second desalination system) coupled to an output of the treatment tank 3 (reads on the switching unit), wherein the reverse osmosis tank 5 (reads on a second desalination system) uses a solvent treatment process different from the electrodialysis apparatus (see Fig. 1 and column 4, lines 44-50). Abe further teaches that combining an electrodialysis unit capable of thoroughly removing monovalent cations and anions, and a reverse osmosis unit capable of removing polyvalent cations and anions allows production of water practically free not only from TOC but also from cations and anions (see column 1, lines 57-67). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Hussaini in view of Kim by adding a treatment tank coupled to the output of the first reservoir and a reverse osmosis system coupled to an output of the treatment tank as taught by Abe. The person with ordinary skill in the art would have been motivated to make this modification, because Abe teaches that the advantage of the modification would be production of water practically free not only from TOC but also from cations and anions (see column 1, lines 57-67). 

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no.2020/0070094 (hereinafter called Hussaini), in view of Korean patent application publication no. 2013/0106530 (hereinafter called Kim), as shown for claim 21 above, and further in view of Li et al, “Photovoltaic–Electrodialysis Regeneration Method for Liquid Desiccant Cooling System,” Solar Energy 83 (2009) 2195–2204 (hereinafter called Li).

Regarding claim 25, Hussaini in view of Kim does not disclose that system further comprises one or more sequentially arranged cell pairs located between the membrane between the first and second reservoirs, and the membrane disposed between the second electrode and the second reservoir, each cell pair comprising: a membrane of the first type and a membrane of the second type, such that the second reservoir is subdivided into three discrete reservoirs, and arranged such that each of the three discrete reservoirs is bounded by one membrane of the first type and one membrane of the second type.  

Li teaches a similar electrodialysis system comprising sequentially arranged cell pairs located between the membrane between the first and second reservoirs, and the membrane disposed between the second electrode and the second reservoir, each cell pair comprising an anion exchange membrane (reads on a membrane of the first type) and a cation exchange membrane (reads on a membrane of the second type), such that the second reservoir is subdivided into three discrete reservoirs, and arranged such that each of the three discrete reservoirs is bounded by an anion exchange membrane (reads on membrane of the first type) and a cation exchange membrane (reads on membrane of the second type) (see Fig. 1).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Hussaini in view of Kim by having sequentially arranged cell pairs located between the membrane between the first and second reservoirs, and the membrane disposed between the second electrode and the second 

Regarding claim 27, Hussaini in view of Kim does not disclose that the salt is at least one of calcium chloride, lithium chloride, and lithium bromide.  

Li teaches a similar electrodialysis system used for regeneration of one of calcium chloride, lithium chloride, and lithium bromide (see page 2196, column 2, paragraph 2). Li further teaches that the performance of an electrodialysis regeneration system is more than twice that of a thermal regeneration system (see page 2197, column 1, 3rd paragraph).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to use the system taught by Hussaini in view of Kim to treat solutions containing calcium chloride, lithium chloride, or lithium bromide as suggested by Li. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claims 29-31 and 34, are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no.2020/0070094 (hereinafter called Hussaini) in view of in view of Korean patent application publication no. 2013/0106530 (hereinafter called Kim), and US pre-grant patent publication no. 2007/0215474 (hereinafter called Batchelder). 

Regarding claims 29, 31, and 34, Hussaini discloses a system for separating solvent from a salt dissolved in the solvent, comprising: an electrodialysis apparatus (see paragraphs 0030 and 0038), comprising: a compartment 2 (reads on a first reservoir) comprising an input and an output, wherein salt dissolved in solvent in the compartment 2 is reduced below a threshold concentration during an operation mode; a compartment 3 (reads on a second reservoir) comprising an input and an output, wherein the salt dissolved in the solvent in the compartment 3 increases in concentration during the operation mode; a first electrode in compartment 1 comprising a first solution of a first redox active species (reads on a first redox-active electrolyte material) and configured to have a reversible redox reaction with the first redox active species, and accept at least one ion from the solvent in compartment 2 (reads on the first reservoir); a second electrode in compartment 4 comprising a second solution of a second redox active species (reads on a second redox-active electrolyte material) and configured to have a reversible redox reaction with the second redox active species, and drive at least one ion into the solvent in the compartment 3 (see Fig. 1, 3, and 4 and paragraphs 0030-0039). Hussaini further discloses that compartments 1-4 are ionically connected in series by alternating stacks of electrically active cation and anion exchange membranes, thus teaching a first type of membrane disposed between the first and second reservoirs; and a second type of membrane, different from the first type, disposed between the first electrode and the first reservoir and disposed between the second electrode and the second reservoir.  

Hussaini further discloses results of experiments conducted to determine the time taken to achieve potable water concentration for different levels of salinity (see Fig. 8(b)). Hussaini discloses that when the sodium chloride salt dissolved in solvent has a starting concentration of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).

While Hussaini teaches use of a sulfide redox couple (see Fig. 2-4 and paragraphs 0041 and 0042), Hussaini does not explicitly teach that at least one of the first and second redox-active electrolyte materials comprises a ferrocene derivative, or ferrocyanide/ferricyanide.

Kim teaches a flow battery having an anode cell 115 including an anode 110 and an anode electrolyte 140, a cathode cell 125 including a cathode 120 and a cathode electrolyte 150 (see Fig. 1 and page 3, 1st and 2nd paragraphs). Kim further teaches use of a metallocene as a redox pair, and further teaches that metallocene is expected to improve the disadvantages of conventional non-aqueous solvents due to its high solubility in an organic solvent and exhibits a nd last paragraph), and that solubility and reaction rate affect the cell's energy density and power (see page 4, 1st paragraph). Kim further teaches that for example, ferrocene, a representative metallocene, has a very high material stability (see page 4, 5th paragraph). The fact that the ferrocene redox couple was found suitable for a flow battery application suggests that it has the desired properties like solubility and chemical stability to reaction with oxygen gas.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Kim by substituting the sulfide/sulfur redox couple taught by Hussaini with the ferrocene redox couple taught by Kim. The person with ordinary skill in the art would have been motivated to make this modification, because Kim teaches that it has high solubility and exhibits a reversible redox reaction due to its rapid redox rate fast reaction rate (see page 2, 2nd last paragraph). Further, it has been held by the courts that simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).

Hussaini in view of Kim does not disclose that the system for separating solvent from a salt dissolved in the solvent, comprisesResponse to Restriction RequirementPage 4 of 9Application No.: 16/200,309 Filing Date:November 26, 2018an electrodialysis stack comprising a first electrodialysis apparatus and a second electrodialysis apparatus, wherein the output of the first reservoir of the first electrodialysis apparatus is connected to the input of the first reservoir of the second electrodialysis apparatus.  

Batchelder teaches an electrodialysis stack comprising a first electrodialysis apparatus and a second electrodialysis apparatus (see Fig. 1 and paragraph 0043). Batchelder further teaches 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini in view of Kim by having the electrodialysis stack comprise a first electrodialysis apparatus and a second electrodialysis apparatus such that the output of the first reservoir of the first electrodialysis apparatus is connected to the input of the first reservoir of the second electrodialysis apparatus as taught by Batchelder. The person with ordinary skill in the art would have been motivated to make this modification, because Batchelder teaches that the advantage of the modification would be enhanced operating efficiency and extension of the range or quality of individual stages, or of the overall process (see paragraph 0045).

Regarding claim 30, Hussaini further discloses that in an embodiment the first solution and the second solution are the same and the first and second solutions are circulated between the first electrode and the second electrode during the operation mode (see Fig. 4 and paragraph 0038).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no.2020/0070094 (hereinafter called Hussaini) in view of in view of Korean patent application publication no. 2013/0106530 (hereinafter called Kim), and US pre-grant patent publication no. 2007/0215474 (hereinafter called Batchelder), as shown for claim 29 above, and further in view of US patent no. 6,187,201 (hereinafter called Abe).

Regarding claim 32, Hussaini in view of Kim and Batchelder does not disclose a switching unit coupled to the outputs of the first and second reservoirs and a second desalination system coupled to the output of the first reservoir of the second electrodialysis apparatus, wherein the second desalination system uses a solvent treatment process different from the second electrodialysis apparatus.

Abe teaches a reverse osmosis tank 5 (reads on a second desalination system) coupled to an output of an electrodialysis unit 1, wherein the reverse osmosis tank 5 (reads on a second desalination system) uses a solvent treatment process different from the electrodialysis apparatus 1 (see Fig. 1 and column 4, lines 44-50). Abe further teaches that combining an electrodialysis unit capable of thoroughly removing monovalent cations and anions, and a reverse osmosis unit capable of removing polyvalent cations and anions allows production of water practically free not only from TOC but also from cations and anions (see column 1, lines 57-67). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Hussaini in view of Kim and Batchelder by adding a reverse osmosis system coupled to an output of the first reservoir of the second electrodialysis apparatus. The person with ordinary skill in the art would have been motivated to make this modification, because Abe teaches that the advantage of the modification would be production of water practically free not only from TOC but also from cations and anions (see column 1, lines 57-67). 



Abe teaches a treatment tank 3 (reads on a switching unit) coupled to the output of the first reservoir and a reverse osmosis tank 5 (reads on a second desalination system) coupled to an output of the treatment tank 3 (reads on the switching unit), wherein the reverse osmosis tank 5 (reads on a second desalination system) uses a solvent treatment process different from the electrodialysis apparatus (see Fig. 1 and column 4, lines 44-50). Abe further teaches that combining an electrodialysis unit capable of thoroughly removing monovalent cations and anions, and a reverse osmosis unit capable of removing polyvalent cations and anions allows production of water practically free not only from TOC but also from cations and anions (see column 1, lines 57-67). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Hussaini in view of Kim and Batchelder by adding a treatment tank coupled to the output of the first reservoir and a reverse osmosis system coupled to an output of the treatment tank with a reasonable expectation of success and with predictable results. The person with ordinary skill in the art would have been motivated to make this modification, because Abe teaches that the advantage of the modification would be production of water practically free not only from TOC but also from cations and anions (see column 1, lines 57-67). 

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no.2020/0070094 (hereinafter called Hussaini) in view of Korean patent application publication no. 2013/0106530 (hereinafter called Kim), and US pre-grant patent publication no. 2007/0215474 (hereinafter called Batchelder), as shown for claim 29 above, and further in view of US pre-grant patent publication no. 2005/0183956 (hereinafter called Katefidis).

Hussaini in view of Kim and Batchelder does not explicitly teach that either the first or second electrode of the first electrodialysis apparatus is in electrical contact with one face of an electrically conducting electrode plate, and the electrode plate is additionally, through an opposite face, is in electrical contact with either the first or second electrode of the second electrodialysis apparatus.

Katefidis teaches that electrodes having the same polarity are connected to one another via a common electrical conductor (see paragraph 0026).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini in view of Kim and Batchelder by having an electrically conducting electrode plate in electrical contact with electrodes in each of the first electrodialysis apparatus and the second electrodialysis apparatus as taught by Katefidis. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be decrease in the number of electrode plates.

Response to Arguments 
Applicant’s arguments with respect to the rejection of claims 21 and 29 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Potentially Allowable Subject Matter

Claims 35-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and the set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Potentially Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 35 as a whole, including the limitation that the output of the first reservoir of the first electrodialysis apparatus is also connected to the input of the second reservoir of the second electrodialysis apparatus.  

The prior art of record does not teach or render obvious the invention of claim 36 as a whole, including the limitation that the output of the second reservoir of the second electrodialysis apparatus is connected to the input of the first reservoir of the first electrodialysis apparatus.  

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/SALIL JAIN/Examiner, Art Unit 1795